.CUNNINGHAM, J.,
CONCURRING IN RESULT:
I believe that'inmate Russell’s letter was sufficiently clear and complete to constitute a valid motion 'under Criminal Rule 8.14. The majority correctly notes that pro se litigants are not required to comply with strict rules of drafting. A liberal access .to. the ■ courts has especially been granted to incarcerated petitioners. E.g., Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972). To me— one who has fielded repeated1 inmate pleadings over the years in a prison jurisdiction — the Appellant clearly got in the ball park of a prayer for relief. The average judge can easily read his letter and ascertain that (1) he wants counsel appointed; (2) he wants' to appeal (3) he expresses confusion about his understanding of the sentence and thus is clumsily asking that his plea be set aside; and (4) he makes it clear he claims his counsel is ineffective. No one can read his letter without fully understanding his grievance and the relief sought. However, even if the trial judge considered the letter as a motion to withdraw his plea under RCr 8.14, it is doubtful he would have been entitled *686to a hearing. Because the guilty plea colloquy was thorough, the motion would have been-properly denied-without a hearing.
For the foregoing reasons, I concur in the result.